DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2 and 5-8 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0288276) in view of Larsson et al. (US 2006/0043076), Kikuchi et al. (US 2019/0291216) and Witte et al. (US 2004/0035855).   
 
5.	 Regarding to Claim 1, Chen teaches a heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figures 4 in Chen] , comprising steps of: providing a first metal plate body (first board body 11 which is made of a copper material, therefore metal, as described in paragraph 0023, as well as can be seen from Figure 1-2 and 4 in Chen) and a second metal plate body (second board body 12 which is made of a copper material, therefore metal, as described in paragraph 0023, as well as can be seen from Figure 1-2 and 4 in Chen); forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) on one side (a top right side of 12, as can be seen from Figures 1-2 in Chen) of one of the first and second metal plate bodies (12) [as can be seen from Figures 1-2 in Chen]; correspondingly overlapping (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) the first and second metal plate bodies (11, 12) and welding (step of spot welding in S3,  as described in paragraph 0023, as well as can be seen from Figure 4 in Chen)  the correspondingly overlapped sections (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen)  of the first and second metal plate bodies (11, 12) to seal a periphery (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) and reserving a water-filling and air-sucking section (S3, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen); and performing vacuuming (step of vacuuming performed in S4, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) and water-filling process (step of filling working fluid 2 performed in S4, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen) and finally sealing the water-filling and air-sucking section (step of sealing the air-sucking and water-filling section in S4, as described in paragraph 0023, as well as can be seen from Figure 4 in Chen). 
		Chen discloses the sealing of the first and second board bodies (11, 12) being by means of diffusion bonding, ultrasonic welding or spot welding [as described in paragraph 0023 in Chen],  thus does not teach a step of sealing by “perpendicularly resistance seam welding” and a subsequent step of sealing by “means of resistance seam welding”. Larsson et al. however teaches a first and second metal plate body (4, 5) being overlapped and welded perpendicularly by resistance seam welding (resistance seam welding via first and second wheel-shaped electrodes 7 and 8, as described in paragraph 0010,  0025 and 0027, as well as can be seen from Figure 1 in Larsson et al.). 
Furthermore, Kikuchi et al., also teaches two plates being joined by a perpendicular weld (18) [as described in paragraph 0053 as well as can be seen from Figures 4a-4c in Kikuchi et al.].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding in 

		  However, the combination of Chen, Larsson et al. and Kikuchi et al. is silent as to the fillet welding process being performed in a vacuumed environment. Witte et al., however teaches a welding process performed in a vacuum [as described in paragraph 0018 in Witte et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the welding process in the combination of Chen, , Larsson et al. and Kikuchi et al., to include a welding process performed in a vacuum, as taught by Witte et al. to provide a pure surface and prevent oxidation in order to produce an improved weld [as described in paragraph 0018 in Witte et al.].


6. 	Regarding to Claim 2, the combination of Chen,  Larsson et al., Kikuchi et al., and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, wherein the first and second metal plate bodies (11, 12) are made of a material selected from a group consisting of 

7.	Regarding to Claim 5, the combination of Chen, Larsson et al., Kikuchi et al.,  and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, wherein a periphery of the first metal plate body (11 in Chen) is registered with a periphery of the second metal plate body (12 in Chen) [as can be seen from Figure 2 in Chen].

8. 	Regarding to Claim 6, the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1.  Kikuchi et al. further discloses wherein the perpendicular seam weld (18 in Kikuko et al.) penetrates through the entire first metal plate body and penetrates into the second metal plate body by one-third to two-third a thickness of the second metal plate body [as can be seen Figure 4a-4c in Kikuko et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weld in the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. to further include forming a perpendicular resistance seam weld penetrating through the entire first metal plate body and penetrates into the second metal plate body by one-third to two-third a thickness of the second metal 


9. 	Regarding to Claim 7, the combination of Chen,  Larsson et al., Kikuchi et al.,  and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, comprising a step of disposing a capillary structure member (step of disposing a second 13 which is located at a left side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) between the first and second metal plate bodies (11, 12) [as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen], the step of forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) on one side (a top right side of 12, as can be seen from Figures 1-2 in Chen) of one of the first and second metal plate bodies (11, 12),   the capillary structure member (a second 13 in Chen) being a mesh body or a fiber body (as described in paragraph 0019 in Chen). However, the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. does not explicitly disclose the step of disposing the capillary structure member between the first and second metal plate bodies being after the step of forming the capillary structure on one side of prima facie obvious in the absence of new or unexpected results”.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, changing the particular order of operations of the method steps of manufacturing the capillary structure member and the capillary structure does not result in new or unexpected results of the heat dissipation component.   


10.	Regarding to Claim 8, the combination of Chen, Larsson et al.,  Kikuchi et al., and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, further comprising a step of forming a support structure (a second 13, as described in paragraph 0023, as well as can be seen from Figures 1-2 in Chen) and the step of forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) on one side (a top right side of 12, as can be seen from Figures 1-2 in Chen) of one of the first and second metal plate bodies (11, 12).  However, the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al.  does not explicitly disclose the step of forming a support structure on one side of one of the first and second metal plate bodies being after the step of forming the capillary structure on one side of one of the first and second metal plate bodies. prima facie obvious in the absence of new or unexpected results”.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, changing the particular order of operations of the method steps of manufacturing the support structure and the capillary structure does not result in new or unexpected results of the heat dissipation component.   


11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2016/0288276), Larsson et al. (US 2006/0043076), Kikuchi et al. (US 2019/0291216), and Witte et al. (US 2004/0035855), as applied to claim 1 above, and further in view of Wada et al. (US 7,718,915). 

12. 	Regarding to Claim 3, the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. teaches the heat dissipation (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, having a resistance seam welding process [as described in paragraph 0010, 0025 and 0027, as well as can be seen from Figure 1 in Larsson et al.; and as described in paragraph 0053 as well as can be seen from Figures 4a-4c in Kikuchi et al.].  However, the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. does not disclose the use of argon gas as an inert gas filling for avoiding oxidation reaction. Wada et al. however, teaches the use of argon gas during a fillet welding process [as described in .

13.	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2016/0288276) in view Larsson et al. (US 2006/0043076), Kikuchi et al. (US 2019/0291216),  and Witte et al. (US 2004/0035855), as applied to claim 1 above, and further in view of Yang (US 2015/0026981). 

14.	Regarding to Claim 8, the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 1, further comprising a step of forming a support structure (a second 13, as described in paragraph 0023, as well as can be seen from Figures 1-2 in Chen) and the step of forming a capillary structure (step of forming a first 13, which is located at a right side, as described in paragraph 0019 and 0023 as well as can be seen from Figures 1-2 and 4 in Chen) on one side (a top right side of 12, as can be seen from Figures 1-2 in Chen) of one of the first and second metal plate bodies (11, 12).  However, the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al.  does not prima facie obvious in the absence of new or unexpected results”.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, changing the particular order of operations of the method steps of manufacturing the support structure and the capillary structure does not result in new or unexpected results of the heat dissipation component.   
		Furthermore, Yang discloses a step of forming a support structure (1111) on one side of one of the first and second metal bodies (11a, 11b) [as described in paragraph 0041, as well as can be seen from Figure 4 in Yang]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. to include a support structure, as taught by Yang, to enhance the structural strength of the apparatus [as described in the abstract of Yang].    

15.	Regarding to Claim 9, the combination of Chen,  Larsson et al., Kikuchi et al., Witte et al. and Yang teaches the heat dissipation component (heat pipe, as described in paragraph 0017 and 0022 in Chen) manufacturing method [as can be seen from Figure 4 in Chen] as claimed in claim 8. Yang further teaches having the support structure (1111 in Yang), wherein the support structure (1111 (external force and deformation from the mechanical processing of “pressing”, as described in paragraph 0042 in Yang), the support structure (1111) formed by means of external force deformation (pressing force, as described in paragraph 0042 and can be seen from Figure 4 in Yang) being such that an external force (pressing force, as described in paragraph 0042 in Yang) is selectively applied to one side of one of the first and second metal plate bodies (11b, as can be seen from Figure 4 in Yang) to be recessed (as described in paragraph 0035 as well as can be seen from Figure 4 in Yang) toward an opposing side so as to form the support structure (1111) [as described in paragraph 0035 as well as can be seen from Figure 4 in Yang]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen, Larsson et al., Kikuchi et al., and Witte et al. to include a support structure, as taught by Yang, to enhance the structural strength of the apparatus [as described in the abstract of Yang].    


Response to Arguments
16.	Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. 
	Applicant argues the present invention excludes the use of this (conventional fillet welding which is performed at right angles) conventional fillet welding method and it is not reasonable to interpret the weld zone 16 in Kikuchi as disclosing the claimed invention. 
	However, applicant’s arguments are unclear, as the weld zone 16 in Kikuchi is not relied upon for teaching the perpendicular weld.  As previously rejected and rejected above, the melted portion 18 in Kikuchi is relied upon for a teaching of a perpendicular weld.

	Applicant argues the technical means and purpose of forming the melted zone 18 are irrelevant to the technical means and purpose of performing “perpendicular” welding to seal the periphery of the claimed invention. Hence it is unreasonable to assert that the melted zone 18 of Kikuchi has disclosed performing perpendicular welding to seal the periphery recited in the present invention. 
	However, the prior art of Chen is the primary reference being relied upon for the teaching of sealing the periphery by welding, as rejected above.  The prior art of Kikuchi is a secondary reference merely relied upon for the teaching of a well-known welding method of perpendicular welding, as rejected above. 

	Applicant argues that according to Kikuchi both the weld zone 16 and melted portion 18 must be formed on the structure at the same time and if only the weld one 16 or melted portion 18 is formed on the structure the purpose of Kikuchi cannot be achieved.  
	However, the prior art of Chen discloses the recited apparatus which can then be modified to include a melted portion 18, as taught by Kikuchi and as rejected 
	Applicant argues the melted portion 18 of Kikuchi is used for reinforcing a lap welded joint to improve fatigue strength, not for sealing. 
	However, the prior art of Chen discloses the recited sealing. The prior art of record still discloses the recited method, as rejected above. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726